            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
______________________________

DEREK A. HEYLIGER,

                            Plaintiff,                   Civil Action No.
                                                         9:17-CV-0912 (DNH/DEP)
       v.

A. CYMBRAK, et al. 1

                  Defendants.
_______________________________

APPEARANCES:                                             OF COUNSEL:

FOR PLAINTIFF:

DEREK A. HEYLIGER, Pro se
12-B-0269
Attica Correctional Facility
Box 149
Attica, NY 14011

FOR DEFENDANTS:

HON. BARBARA D. UNDERWOOD                                 WILLIAM A. SCOTT, ESQ.
New York State Attorney General                           Assistant Attorney General
The Capitol
Albany, NY 12224


1      Filings by the parties reflect that that the proper spellings of the names of certain
of the defendants are as follows: (1) defendant "C. Lagree" is "Christopher Lagree,"
Dkt. No. 14 at 1; (2) defendant "L. Maloney" is "Liam Mahoney," Dkt. No. 48-2 at 22;
(3) defendant "A. Cymbrak" is "Andrew Cymbrak," Dkt. No. 14 at 3; (4) defendant "K.
Wilcox" is "Kevin Wilcox," Dkt. No. 14 at 4; and (5) defendant "Kile Guynup" is "Kyle
Guynup," Dkt. No. 48-3 at 1. Accordingly, the clerk of the court is hereby respectfully
directed to modify the court's records to reflect the proper spelling of the name of each
of these defendants.
DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                          DECISION AND ORDER

      Currently pending before the court in connection with this matter are

the third, fourth, and fifth motions brought by pro se plaintiff Derek A.

Heyliger to compel discovery. Dkt. Nos. 47, 48, 54. Collectively, in those

motions plaintiff seeks an order compelling a response to interrogatories

served on each of the fourteen defendants, as well as to his first, second,

and third requests for the production of documents ("RFP"). In addition,

plaintiff seeks leave to depose two inmate witnesses.

      Oral argument was conducted in connection with plaintiff's motions

during a telephone conference, held on the record on December 19, 2018,

at which point decision was reserved. Based upon the written and oral

presentations of the parties, it is hereby

      ORDERED as follows:

I.    INMATE DEPOSITIONS

      Plaintiff requests permission to conduct the depositions of two prison

inmates, Orlando Medina and Shane Juggarnauth. Dkt. No. 48 at 2. That

request is DENIED. Discovery in this matter closed on November 29,

2018, see Dkt. No. 45, and plaintiff has offered no good cause to extend

                                       2
that deadline. This denial is without prejudice to plaintiff's right to request

permission from the trial judge to call those two inmates as witnesses at

the trial of this matter or to request permission to have the depositions of

those two inmates taken, in anticipation of trial, by any attorney assigned

to represent plaintiff pro bono for use at trial.

II.   DOCUMENT DEMANDS

      Plaintiff's motions involve three separate document demands served

by plaintiff. Dkt No. 47-2 at 1-8; Dkt. No. 50. The parties dispute whether

the first two document demands were timely served in July 2018. Dkt. No.

49 at 1. Plaintiff's third RFP was served on or about November 25, 2018,

and is therefore untimely. See N.D.N.Y. L.R. 16.2. Accordingly, plaintiff's

motion to compel compliance with his third RFP will therefore be DENIED.

      Addressing plaintiff's first and second RFPs, the court notes that any

request to produce defendants' complete personnel files is DENIED. Any

requests for all grievances and complaints filed against defendants are

also DENIED. The court, however, will direct defendants to produce any

documents and information associated with substantiated findings of

excessive force and unlawful retaliation on the part of any of the

defendants named in this action.




                                        3
      With respect to files of the Inspector General ("IG") and Office of

Special Investigation ("OSI"), those materials must be made available to

plaintiff, redacted to shield any confidential or otherwise sensitive

information, with the understanding that plaintiff may not request copies of

those documents, although upon request, such copies will be provided to

his pro bono counsel at trial and for his or her eyes only.

      With respect to the remaining portions of plaintiff's first and second

RFPs, the court grants the following requests, and orders production to

plaintiff at his current facility, for purposes of inspection, within thirty days

of the date of this order. Plaintiff may request copies of any of the

documents produced provided, however, that he must pay for any

documents requested over 124 pages at the rate of $.25 per page.

      (1)   With respect to RFP No. 1 (Dkt. No. 47-2 at 2-8), defendants

are directed to produce responses to ¶¶ 1, 2, 3, 4, 8, 14, 15, 16, 31, and

33.

      (2)   With respect to RFP No. 2 (Dkt. No. 47-2 at 1), defendants are

directed to produce only those documents relating to any claims of

excessive use of force or unlawful retaliation involving these individual

defendants that have been substantiated upon the conclusion of an




                                         4
internal administrative investigation or court proceeding, to the extent that

any of those documents may exist.

III.   INTERROGATORIES

       The court has reviewed plaintiff's interrogatories and defendants'

responses to those interrogatories. Generally speaking, plaintiff has

served interrogatories averaging twenty each to the fourteen defendants in

this case. Many of those interrogatories seek information that is of minimal

or no relevance to his claims and the defenses in this action and/or violate

the rule of proportionality set forth in Rule 26(b) of the Federal Rules of

Civil Procedure. Based upon its review of the interrogatories and

defendants' responses thereto, the court will direct the defendants to

provide further responses to the following interrogatories:

       (3)   With respect to W. Perry, defendant Perry is directed respond

to ¶¶ 1, 2, 11, 15, 16, 18, and 19 of the interrogatories. However,

defendant Perry's response to each of those interrogatories shall be

limited to only those claims of excessive use of force or unlawful retaliation

that have been substantiated upon the conclusion of an internal

administrative investigation or court proceeding and to the extent that any

such documents may exist.




                                       5
      (4)   With respect to K. Wilcox, defendant Wilcox is directed to

respond to ¶¶ 1, 2, 11, 14, 15, 16, 18 and 19 of the interrogatories.

However, defendant Wilcox's response to each of those interrogatories

shall be limited to only those claims of excessive use of force or unlawful

retaliation that have been substantiated upon the conclusion of an internal

administrative investigation or court proceeding and to the extent that any

such documents may exist.

      (5)   With respect to Liam Mahoney, defendant Mahoney is directed

to respond to ¶¶ 1, 2, 11, 15, 16, 18, and 19 of the interrogatories.

However, defendant Mahoney's response to each of those interrogatories

shall be limited to only those claims of excessive use of force or unlawful

retaliation that have been substantiated upon the conclusion of an internal

administrative investigation or court proceeding and to the extent that any

such documents may exist.

      (6)   With respect to Lafountain, defendant Lafountain is directed to

respond to ¶¶ 1, 2, 11, 15, 16, 18, 19, and 24 of the interrogatories.

However, defendant Lafountain's response to each of those interrogatories

shall be limited to only those claims of excessive use of force, unlawful

retaliation, or food contamination that have been substantiated upon the




                                      6
conclusion of an internal administrative investigation or court proceeding

and to the extent that any such documents may exist.

      (7)   With respect to Kyle Guynup, defendant Guynup directed to

respond to ¶¶ 1, 2, 8, 9, 15, 16, 18, 20, and 21 of the interrogatories.

However, defendant Guynup's response to each of those interrogatories

shall be limited to only those claims of excessive use of force or unlawful

retaliation that have been substantiated upon the conclusion of an internal

administrative investigation or court proceeding and to the extent that any

such documents may exist.

      (8)   With respect to Andrew Cymbrak, defendant Cymbrak is

directed to respond to ¶¶ 1, 2, 7, 8, 12, 13, 15, 18, and 19 of the

interrogatories. However, defendant Cymbrak's response to each of those

interrogatories shall be limited to only those claims of excessive use of

force or unlawful retaliation that have been substantiated upon the

conclusion of an internal administrative investigation or court proceeding

and to the extent that any such documents may exist.

      (9)   With respect to C. Lagree, defendant Lagree is directed to

respond to ¶¶ 1, 2, 6, 11, 12, 13, 14, and 16 of the interrogatories.

However, defendant Lagree's response to each of those interrogatories

shall be limited to only those claims of excessive use of force or unlawful

                                      7
retaliation that have been substantiated upon the conclusion of an internal

administrative investigation or court proceeding and to the extent that any

such documents may exist.

      (10) With respect to any of the foregoing interrogatories that

defendants were ordered to answer, they shall produce that information to

plaintiff within thirty days of the date of this order.

IV.   REMAINING REQUESTS AND MOTION DEADLINES

      Except as to the extent indicated above, plaintiff's motions to compel

discovery are DENIED. Discovery in this matter is now closed, with the

exception of the matters as set forth above. Plaintiff may not serve any

further discovery demands in this case. In addition, any further motions to

compel discovery will be stricken by the court as untimely pursuant to

N.D.N.Y. L.R. 7.1(d)(8). The dispositive motion deadline in this case is

hereby extended until March 31, 2019.

      The parties are advised that an appeal from this order may be taken

to District Judge David N. Hurd. Any such appeal must be taken within

fourteen days of the date of this order.

      The Clerk is respectfully directed to serve a copy of this decision and

order on the parties in accordance with the local rules of practice for this




                                         8
court, and to modify the court's records as set forth in footnote number

one, above.

     Based upon the foregoing, it is hereby SO ORDERED.




Dated:     December 26, 2018
           Syracuse, NY




                                     9
